               Case 1:20-cv-11520-IT Document 13 Filed 09/17/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
DANTE MIRABELLA,                                  )
         Plaintiff,                               )
                                                  )      Civil Action No.
                  v.                              )      20-11520-IT
                                                  )
STEVEN TOMPKINS, et al.,                          )
         Defendants.                              )
                                                  )
                                                  )

                                             ORDER
                                        September 17, 2020

TALWANI, D.J.

          Pro se Plaintiff Dante Mirabella, now in custody at the Suffolk County House of

Correction, initiated this action on August 13, 2020 by filing a Complaint [#1], a Motion for

Leave to Proceed In Forma Pauperis [#2], and a Motion for Preliminary Injunction [#3].

          By Order [#6] dated August 14, 2020, the court conditionally granted Plaintiff’s Motion

for Leave to Proceed In Forma Pauperis and directed him to file a copy of his prison account

statement.

          On September 8, 2020, Plaintiff filed a copy of his Prison Trust Fund Account Statement

[#11] for the period March 4, 2020 through August 27, 2020, and a copy of his Prison Trust

Fund Account Statement [#12] for the period July 09, 2020 through August 20, 2020.

          Upon review of Plaintiff’s Prison Trust Fund Account Statements, the court hereby

orders:

          1.      The Motion for Leave to Proceed in Forma Pauperis [#2] is GRANTED.
            Case 1:20-cv-11520-IT Document 13 Filed 09/17/20 Page 2 of 2



       2.      Plaintiff is assessed an initial, partial filing fee of $54.40 pursuant to 28 U.S.C. §

1915(b)(1(B) with the remainder of the fee $295.60 to be assessed and collected in accordance

with 28 U.S.C. § 1915(b)(2).

       3.      The Clerk shall send a copy of this Order to the Treasurer’s Office at the Suffolk

County House of Correction.

       .

So ordered.
                                                      /s/ Indira Talwani
                                                      United States District Judge




                                                  2
